By the Court, Rhodes, J.:
The new trial was granted on the ground that the court erred in admitting in evidence the proceedings had in the office of the Secretary of the Interior, after the issuing to the defendants of their certificates of purchase. The defendants claimed the right of pre-emption, and had filed their declaratory statements before the commencement of the action, and certificates of purchase had been issued to three of the defendants before the filing of the answers. The right of the defendant to purchase the lands was contested by the plaintiff’s intestate, and in 1867 the Secretary of the Interior ordered the certificates of purchase, which had been issued to three of the defendants, and the declaratory statement filed by Hopkins, the other defendant, to be cancelled. The determination and order of the Secretary of the Interior was in effect, that the defendants never had the right of pre-emption to those lands—not that the *217right, which they once possessed, had by some means been lost or destroyed.
The act of Congress establishing the Department of the Interior, confers upon the Secretary the supervision of public business relating to several subjects, among which is that of the public lands. The Commissioner of the General Land Office is vested with authority to perform executive duties appertaining to the survey, sale, etc., of the public lands, “under the direction of the Secretary of the Interior;” and the subordinate officers of the Land Department are subject to the supervision of the Commissioner. (Revised Stats. U. S., Secs. 441, 453 and 2478.) Both the Secretary of the Interior and the Commissioner, in revising the acts of the subordinate officials of the Land Department, exercise supervisory rather than appellate power, in the sense in which the term appellate is employed in defining the powers of courts of justice. The Secretary of the Interior, in the exercise of such authority, may approve, modify or annul the acts, proceedings and decisions of the Commissioners.
If, however, this power is to be regarded as appellate power, in a legal sense, it will be observed that the statute has not provided the machinery for the taking of an appeal; and consequently that matter is subject to such rules and regulations as the Department may prescribe. In this case it appears that the papers in the contest were transmitted to the Secretary of the Interior by the Commissioner of the General Land Office; and in the absence of any showing to the contrary, it will be presumed that they were regularly and properly transmitted. We see no ground on which the decision and order of the Secretary can be questioned, and, in our opinion, it definitely determines that the defendant had no legal right or title to the premises. The circumstance that the decision of the Secretary of the Interior was made after the filing of the answers, neither renders it inadmissible, nor impairs its effect as evidence.
The other grounds of the motion do not require any special notice.
Order reversed and cause remanded.